DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 22 has been amended, claims 1-21, 23-26, 33-40 have been cancelled, and claims 22, 27-32 are pending as amended on 12/14/21. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
6.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.
Priority
7.         This application is a 371 of PCT/US2019/024378 03/27/2019 PCT/US2019 /024378 has PRO 62/648,456 03/27/2018.

Information Disclosure Statement
8.         The information disclosure statement (IDS), filed on 12/18/21 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Amendment
9.         Applicant's amendment filed on 12/14/21, has been fully considered and entered.

Response to Arguments
10.        Applicant's arguments with respect to the rejection of claims 22, 28-32 under 35 U.S.C. 103 as being unpatentable over Farmer (WO 2017/044953, IDS 01/19/21; for convenience patent family US 2018/0272396 applied) in view of Lyman (US 2019/0359562) as evidenced from De Wolf (US 2013/0264060) and claim 27 under 35 U.S.C. 103 as being unpatentable over Farmer in view of Lyman and Froning (US 3191676)  filed on 12/14/21, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn. 

Claim Rejections - 35 USC § 103
11.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.       Claims 22, 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal (US 2018/0282608, IDS 12/18/21) in view of Wang (CN 1272587) as evidenced from Oliveira (M. R. Oliveira et al, Review: Sophorolipids A Promising Biosurfactant and it’s Applications, International Journal of Advanced Biotechnology and Research(IJBR), Vol 6, Issue2, 2015, pp161-174).
           Regarding claim 22, Gopal discloses a method for enhanced oil recovery from an oil-bearing formation, the method comprising introducing into the formation a composition comprising a carrier such as water, alcohol such as isopropyl alcohol, biocidal synthetic surfactant and chelating agent such as citric acid, and recovering oil from oil bearing formation (para [0025]-[0026], [0032]-[0034], [0038], [0047]) . Gopal does not disclose the surfactant such as sophorolipid (as evidenced from Oliveira at page 164 para 3.1, sophorolipid is a biocidal surfactant). 

           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Gopal with the teaching of Wang to include in the composition of Gopal bio-surfactant such as sophorolipid. The rationale to do so would have been motivation provided by of Wang that bio-surfactant has strong oil drive capacity and remains cost effective, ecological and environmental friendly as compared to the synthetic surfactant. The prior arts composition is free from living microorganism.
           Regarding claims 28-32, the instant dependent claims 28-32 does not contain any active method step and the purpose of the claim is interpreted as intended use of the composition. Since the method and the composition of the independent base claim 22 is obvious over the prior arts, the composition of the claim is capable of dependent claims 28-32 intended purposes.
14.       Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gopal in view of Wang as applied to claim 22 above, and further in view of Froning (US 3191676).
            Gopal includes features of claim 22 above.
            Regarding claim 27, Gopal does not disclose introducing monoammonium phosphate into the formation.

           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Gopal by injecting ammonium phosphate, as taught by Froning to increase the oil production.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766